08/31/2015        10:11      2548832260                        FALLS COUNTY CLERK                            PAGE   01/01




                                TENTH COURT OF APPEALS
Chief Justice                                  McLennan County Courthouse
   Tom Gray                                   50) Washington Avenue, Rm. 415                         Clerk
                                                 Waco. Texas 76701-1373                                Sharri Roessler
Justices
                                     Phone: (254) 757-5200        Fax: (254) 757-2822
   Rex D. Davis
   AI Scoggins

                                                     August 26, 2015

       Hon. Linda Watkins
       Falls County Clerk
       P.O. Box 458
       Marlin, TX 76661

           RE:         Court ofAppeals Number: 10-07-00364-CV
                       Trial Court Case Number:      7048

           STYLE: In the Estate of Christine Falson.e, Deceased

                  As you requested in your letter dated April 9, 2015 in response to this Court's record
           retention letter, the following records are being returned to you:

                   1) Clerk's Record- 1 volume; and
                   2) Reporter's Record - 2 volumes.
                   Please note the date of receipt and sign where indicted on the bottom of this letter and
           return it to us for our records.
                                                                 Sincerely,

                                                                 SHARRI ROESSLER, CLERK

                                                                 By
                                                                       Nita Whitener, Deputy Clerk

           Enclosure

                          Ulivta. iMA-Wirv                              RLED_
           Received

           Rv C_^QmJLc< -Ho<^><>3                                          AUG 3 1 2015
                                                                           LINDA WATKINS
                                                                         CO. CLK. FALLS CO.